DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 09/20/2022.
Claims 1 – 20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/563,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because subjects claimed in the instant application can also found in ‘270.
In claim 1 of instant application, Applicant claims a computer-implemented method comprising: “classifying, using a natural language analysis, a current message into a current message class, the current message being a portion of an interaction in narrative text form; determining, using a trained message class prediction model, a probability of a previous message class having resulted in the current message class; and extracting, from the interaction using the probability, a previous message, the previous message being a portion of the interaction occurring prior to the current message, the previous message being classified into the previous message class”.
Similar limitations can also find in claim 1 of ‘270. Certain limitations found in claim 1 of ‘270 but not in claim 1 of instant application such as “training a state prediction model using a plurality of message sequences, each message in a message sequence classified into a message class, the training comprising configuring a Markov inference model to determine a plurality of conditional probabilities, each conditional probability comprising a probability of a message in a second message class following a message in a first message class, wherein a message class is represented by a node in the Markov inference model, the conditional probability is represented by a numerical value assigned to a link between corresponding nodes in the Markov inference model, wherein the training results in a trained state prediction model”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) a method, system including the steps of “training a message class prediction model… configuring a Markov inference model…classifying, using a natural language analysis, a current message into a current message class, the current message being a portion of an interaction in narrative text form; determining, using a trained message class prediction model, a probability of a previous message class having resulted in the current message class; and extracting, from the interaction using the probability, a previous message, the previous message being a portion of the interaction occurring prior to the current message, the previous message being classified into the previous message class”. One skill in the art would able to classify a text message on paper, analyze previous messages and select/extract the messages the related to the current message. The claimed language pertaining to such limitations are not so complex that preclude practical performance as a mental process. The Applicant then applies this mental process into a computer using a known process model (Markov prediction model) to carry out the invention. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the abstract idea in the form of a mental process using well known, conventional and routine model without reciting language integrating the abstract idea into a practical application. 
Additional limitation in claim 1 such as prediction model to determine a probability of a previous message. This additional limitation can also perform by human mind by judging/determine the relationship between messages. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Applicant did not show how the “extracted” previous message improves the current technology. The claimed language is merely directed towards the abstract idea in the form mental process without reciting additional language amounting to significantly more than the judicial exception.
Claims 2 – 10, 12 – 19 recites language further limiting the abstract idea, but fails to recite language amounting to significantly more than the judicial exception nor language integrating the abstract idea into practical application.
Claims 11 and 20 recite language similar to claim 1 but using a computer system to carry out the method. The claim(s) recite(s) a program product comprising computer readable storage device, and program instructions stored on the storage. Claim 20 recites a computer system comprising processors, memories, storage devices, program instructions. This judicial exception is not integrated into a practical application because the Applicants just apply the method in a generic computer component. The claimed language recites a generic computer such as “a computer usable program product comprising one or more computer readable storage devices, and program instructions stored on at least one of the one or more storage devices ...”, which merely indicates a generic computer performing an abstract idea, hence does not add significantly more than the judicial exception. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “classifying, determining, and extracting” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voccio et al (U.S. 2014/0215443 A1) in view of Xianchao Wu (U.S. 10,366,168 B2) further in view of Borenstein et al (U.S. 2017/0034087 A1), [hereafter Wu and Borenstein].
♦As per claims 1, 11, 20,
Voccio discloses a computer-implemented method comprising:
“training a message class prediction model using a training set interaction in narrative text form, the training comprising configuring a Markov inference model to determine a plurality of conditional probabilities, each conditional probability comprising a probability of a message in a second message class following a message in a first message class, wherein the training results in a trained message class prediction model” See Fig. 14, paragraph 0140 – 0144 of Voccio wherein “a Markov chain may be modified and utilized as the probabilistic model … a Markov chain may be generated from the sequence of observed messages obtained at block 1302. The generated Markov chain may provide probabilities of a particular message (or sequence of messages) being communicated following an occurrence of a given message in a distributed system”.
“classifying … messages into class”: See Fig. 3A- 3C, paragraph 0061 – 0062 of Voccio wherein messages are grouped into topics.
“determining, using a trained message class prediction model, a probability of a previous message class having resulted in the current message class”: See paragraph 0140 – 0144 of Voccio wherein “a Markov chain may be modified and utilized as the probabilistic model … The generated Markov chain may provide probabilities of a particular message (or sequence of messages) being communicated following an occurrence of a given message in a distributed system”.
“extracting, from the interaction using the probability, a previous message, the previous message being a portion of the interaction occurring prior to the current message, the previous message being classified into the previous message class” See Fig.14 paragraph 0140 – 0144 of Voccio wherein a graph is generated including the flow of messages.
In case the Applicant disagrees about “classifying … messages into class”. The Examiner provides another example.
Wu discloses a computer-implemented method comprising:
“classifying, using a natural language analysis, a current message into a current message class, the current message being a portion of an interaction in narrative text form” See Fig. 2A, Col. 8 lines 37 – 40 of Wu wherein “The topic detection model 112 analyzes the user inputs 130 or collection to determine one or more topics 128 in the conversation between the chat bot 100 and one or more users 102”
“determining, using a trained message class prediction model, a probability of a previous message class having resulted in the current message class” See Fig. 2a, label 116 predicts the response or outcome for the topics, label 128, determined by label 112; Fig. 2b shows the internals of label 126 of Fig. 2a. Fig. 2b, label 144,140,142 output probability or score of the current topic or class in relation to user’s interest, relationship of the multiple users and a score for each topic that represents how often and how recently a topic is discussed or engaged in by the one or more user in the conversation with the chat bot 100. (Col. 10, lines 42-45, Col. 11, lines 59-62, Col. 13, lines 15-16; Fig. 2a, label 146 determines the topic change. Col. 14, lines 43-47 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat (which is supported by the pre-constructed knowledge graph 135).” Such scores indicate whether the current message class will result in a successful message class.”);
“extracting, from the interaction using the probability, a previous message, the previous message being a portion of the interaction occurring prior to the current message, the previous message being classified into the previous message class” See Fig. 4 of Wu wherein the knowledge graph is created that included previous topic input.
Wu inherently teaches “classify the current message into a current message class” by “analyze the input and determine/classify it into topic”. In the event the Applicant disagrees, the Examiner provides another example.
Borenstein, in the same field of endeavor, discloses a method, system for processing electronic messages including the teaching of:
Using a classifier to classify messages into classes: See paragraph 0030, 0084, 0085 of Borenstein wherein “A classifier categorizes the message or an artifact of the message into one or more classes”.
Extracting messages: See paragraph 0030, 0032, 0068 of Borenstein wherein “A training set may for example be extracted from message archives of senders, receivers, or message delivery or storage services”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Borenstein/Wu into the invention of Voccio since both inventions were available and the combination would provide the user with more desirable results and reduce the time searching for information.
♦As per claims 2, 12,
“assembling, into a message thread, the previous message and the current message” See abstract, paragraph 0125 of Voccio (the tracing service may merge message traces from different instrumentation points with message traces obtained by observing message queues to generate a probabilistic model and call flow graph ); also see Fig. 3A – 3B of Wu, Also See Paragraphs 0067 of Borenstein for message thread.
♦As per claims 3, 13,
“assembling, into a commitment, information in the previous message and the current message” See Fig. 14 of Voccio; Fig. 3a-B, Fig. 9 – 11 of Wu wherein a Drinking Party is generated based on plurality of messages.
♦As per claims 4, 14,
“classifying, using the natural language analysis, a second current message into a second current message class, the second current message being a portion of a training set interaction in narrative text form; classifying, using the natural language analysis, a parent message into a parent message class, the parent message being a portion of a training set interaction in narrative text form, the parent message comprising a previous message in the training set interaction relating to the second current message in the training set interaction; and updating, to train the message class predictor model, a conditional probability of the current message class given a parent in the parent message class” See col. 5 lines 4 – 9, Col.16 lines 60 – col. 17 line 3 of Wu wherein the system is updated and trained.
♦As per claims 5, 15, 
“determining, using the trained message class prediction model, a second probability of a second previous message class having resulted in the current message class; and extracting, from the interaction using the second probability, a second previous message, the second previous message being a portion of the interaction occurring prior to the current message, the second previous message being classified into the second previous message class” See Fig. 14 of Voccio; Also See col. 11 lines 59 – col. 12 lines 41, col. 14 lines 33 - 54 or Wu (topic scoring and jumping); See also paragraph 0074, 0084 - 0085 of Borenstein for scores and probabilities.
♦As per claims 6, 16,
“ranking, according to the probability and the second probability, the previous message and the second previous message” See col. 15 lines 31 – 40, 51 – 62 Of Wu wherein ranking model is used. 
♦As per claims 7, 17,
“ranking, responsive to the probability and the second probability being above a threshold probability according to a timestamp associated with the previous message and a second timestamp associated with the second previous message, the previous message and the second previous message” See col. 15 lines 31 – 40, 51 – 62 Of Wu wherein ranking model and relevance threshold are used
♦As per claims 8,
“encoding, into a first vector representation, the previous message; encoding, into a second vector representation, the second previous message; encoding, into a third vector representation, the current message; and ranking, using a trained message ranking model operating on the first vector representation, the second vector representation, and the third vector representation, the previous message and the second previous message” See col. 15 lines 31 – 40, 51 – 62 Of Wu wherein ranking model is used and See Col. 18 lines 6 – 28 of Wu wherein “a user's text input is evaluated utilizing a multiple class vector support machine trained utilizing word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and/or word2vec cluster ngrams to identify the emotion label for each sentence at operation 410”.
♦As per claim 9,
“encoding, into a fourth vector representation, a second current message, the second current message being a portion of a training set interaction in narrative text form; encoding, into a fifth vector representation, a first candidate parent message, the first candidate parent message being a portion of a training set interaction in narrative text form, the candidate parent message comprising a previous message in the training set interaction; encoding, into a sixth vector representation, a second candidate parent message, the second candidate parent message being a portion of the training set interaction in narrative text form, the second parent message comprising a second previous message in the training set interaction; and training, according to a relative relevance comparing a first relevance of the first candidate parent message to the second current message with a second relevance of the second candidate parent message to the second current message, the message ranking model” See col. 15 lines 31 – 40, 51 – 62 Of Wu wherein ranking model is used and See Col. 18 lines 6 – 28 of Wu wherein “a user's text input is evaluated utilizing a multiple class vector support machine trained utilizing word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and/or word2vec cluster ngrams to identify the emotion label for each sentence at operation 410”.
♦As per claim 10,
“encoding, into a first vector representation, the previous message; encoding, into a second vector representation, the second previous message; encoding, into a third vector representation, the current message; and ranking, using a trained message ranking model operating on the first vector representation, the second vector representation, and the third vector representation responsive to the probability and the second probability being above a threshold probability, the previous message and the second previous message” See col. 15 lines 31 – 40, 51 – 62 Of Wu wherein ranking model is used and See Col. 18 lines 6 – 28 of Wu wherein “a user's text input is evaluated utilizing a multiple class vector support machine trained utilizing word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and/or word2vec cluster ngrams to identify the emotion label for each sentence at operation 410”.
♦As per claims 18 - 19,
“wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system”, and “ wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” See Fig. 6B and Fig. 7 of Wu wherein a general system is disclosed.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voccio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161